PTH:MJB
F, #2020R00151

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

we eee xX
UNITED STATES OF AMERICA AFFIDAVIT AND
, COMPLAINT IN SUPPORT
- against - OF AN APPLICATION FOR
AN ARREST WARRANT
DOUGLAS EBANKS,
Case No. 20-204M
Defendant.
(18 U.S.C. § 922(¢)(1))
we eee ee xX

EASTERN DISTRICT OF NEW YORK, SS:

JASON LANDUSKY, being duly sworn, deposes and states that he is a
Detective with the New York City Police Department, duly appointed according to law and
acting as such.

On or about December 26, 2019, within the Eastern District of New York, the
defendant DOUGLAS EBANKS, knowing that he had been previously convicted in a court
of one or more crimes punishable by imprisonment for a term exceeding one year, did
knowingly and intentionally possess in and affecting interstate or foreign commerce a
firearm, as well as ammunition, to wit: a Smith & Wesson pistol and ammunition,

(Title 18, United States Code, Section 922(g)(1))

The source of your deponent’s information and the grounds for his belief are

as follows:!

 

! Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not set forth every fact learned during the course

 
1, I am a Detective with the New York City Police Department (“NYPD”)
and have been involved in the investigation of numerous cases involving the recovery of
firearms and ammunition. I am familiar with the facts and circumstances set forth below
from my participation in the investigation; my review of the investigative file, including the
defendant’s criminal history record; and from reports of other law enforcement officers
involved in the investigation. Where I describe the statements of others, I am doing so only
in substance and in part.

2. On December 17, 2015, ERANKS was convicted of Criminal
Possession of a Weapon in the Third Degree, in violation of New York Penal Law §
265.02(1), and was sentenced on January 4, 2016 to 42 to 84 months’ imprisonment. As
part of his sentence, EBANKS was ordered to be supervised by the New York State Division
of Parole following his October 7, 2019 release from prison. EBANKS’ parole supervision
was scheduled to be in effect until September 3, 2022. As part of the conditions of his
parole supervision, EBANKS was not permitted to, and agreed not to, own or possess a
firearm or ammunition.

3, On December 26, 2019, New York State Parole Officer Kevin Felix
viewed a video of EBANKS from EBANKS’ Facebook social media account, which
depicted EBANKS holding, waving and pointing a black handgun.

4, On December 26, 2019, Parole Officer Felix and members of his team
responded to EBANKS’ residence at 40 Woodruff Avenue, Brooklyn, New York to conduct

a search of the premises. During Parole Officer Felix’s search, he found a Smith & Wesson

 

of this investigation.
pistol and a high-capacity magazine containing 15 rounds of ammunition hidden inside a bag
hanging on the door handle of a closet. Parole Officer Felix also called EBANKS’ cell
phone number on file, which is the same number EBANKS’ parole officer used to
communicate with EBANKS, and an iPhone within the apartment rang. Since EBANKS’
parole conditions permit the search of his “person, residence and property,” a cursory search
of EBANKS’ phone was conducted and Officer Felix observed an additional video of
EBANKS holding, waving and pointing a black handgun in the “photos” portion of the
phone. EBANKS was subsequently arrested by members of the New York City Police
Department and transported to the 70th precinct for arrest processing.

5, While at the precinct and prior to questioning, EBANKS waived his
Miranda rights and agreed to speak to law enforcement, which was captured on video.
During the interview, EBANKS admitted that the video depicted him (EBANKS) holding the
gun, but he claimed it was a different gun than the one Parole Officer Felix found inside the
apartment. EBANKS stated that he disposed of the gun depicted in the video and he did not
know how the gun found in the apartment got there.

6. I have conferred with an Interstate Nexus expert with the Bureau of
Alcohol, Tobacco, Firearms, and Explosives, who has informed me, in substance and in part,
that the recovered firearm, a Smith & Wesson 9 mm pistol, and the Aguila, Blazer and

Federal Cartridge ammunition, were all manufactured outside the state of New York.

 
Case 1:20-mj-00204-RML Document 1 Filed 02/27/20 Page 4 of 4 PagelD #: 4

WHEREFORE, your deponent respectfully requests an arrest warrant for the

defendant DOUGLAS EBANKS so that he may be dealt with according to law.

  

 

is ON LANDUSKY-—-—__._ >
Oo Detective

New York City Police Department

Sworn to before me this
27th day of February, 2020

Kobot- Levy

THE HONORABLE ROBERT M. LEVY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
